


Exhibit 10.25

 

NBTY, INC.
2009 EQUITY AWARDS PLAN

 

INCENTIVE STOCK OPTION AGREEMENT

 

AGREEMENT (“Agreement”), dated as of                                     ,
20      , by and between NBTY, Inc., a Delaware corporation (the “Company”), and
                                   (the “Holder”).

 

The Compensation and Stock Option Committee of the Board of Directors of the
Company (the “Committee”) granted this incentive stock option (the “Option”) on
                              , 20       (the “Grant Date”) under the NBTY, Inc.
2009 Equity Awards Plan (the “Plan”) to purchase the number of shares of the
Company’s common stock, $0.008 par value per share (the “Common Stock”) set
forth below to the Holder, as an eligible employee of the Company or a
subsidiary (a “Subsidiary”) of the Company (within the meaning of section 424 of
the Internal Revenue Code of 1986, as amended (the “Code”)).  Unless otherwise
indicated, any capitalized term used but not defined herein shall have the
meaning ascribed to such term in the Plan.  A copy of the Plan as in effect on
the date hereof has been delivered to the Holder.  By signing and returning this
Agreement, the Holder acknowledges having received and read a copy of the Plan
as in effect on the date hereof and agrees to comply with the Plan, this
Agreement and all applicable laws and regulations.

 

Accordingly, the parties hereto agree as follows:

 

1.             Grant of Option.  Subject in all respects to the Plan and the
terms and conditions set forth herein and therein, the Holder is hereby granted
an option to purchase from the Company          shares of Common Stock, at a
price per share of $                       (the “Option Price”), which is no
less than Fair Market Value on the Grant Date.

 

2.             Tax Status.  The Option granted hereby is intended to qualify as
an “incentive stock option” under section 422 of the Code.  Notwithstanding the
foregoing, the Option will not qualify as an “incentive stock option” if any of
the following events occur: (a) the Holder disposes of the Common Stock acquired
pursuant to the Option at any time during the two-year period following the date
of this Agreement or the one-year period following the date of any exercise of
the Option; (b) except in the event of the Holder’s death or disability (as
defined in section 22(e)(3) of the Code), the Holder is not employed by the
Company or a Subsidiary at all times during the period beginning on the date of
this Agreement and ending on the day that is three months before the date of any
exercise of the Option; or (c) the aggregate fair market value of the Common
Stock subject to “incentive stock options” held by the Holder which become
exercisable for the first time in any calendar year (under all plans of the
Company or a Subsidiary) exceeds $100,000.  For purposes of clause (c) above,
the “fair market value” of the Common Stock shall be determined as of the Grant
Date.  To the extent that all or a portion of the Option does not qualify as an
“incentive stock option,” it shall not affect the validity of the Option (or
portion thereof) and shall constitute a separate non-qualified stock option
without any further action by the Company or the Holder.

 

--------------------------------------------------------------------------------


 

3.             Vesting and Exercise.

 

(a)           Except as set forth in subsection (b) of this Section 3, the
Option shall vest and become exercisable in installments as provided below,
which shall be cumulative.  To the extent that the Option has become vested and
exercisable as provided below, the Option thereafter may be exercised in
accordance with Section 4.  Upon expiration of the Option, the Option shall be
canceled and no longer exercisable.

 

The following table indicates each date upon which the Holder shall first become
vested and entitled to exercise the Option with respect to the percentage of the
shares of Common Stock indicated beside such date, provided that the Holder has
not had a termination of employment with the Company and its Subsidiaries (a
“Termination”) at any time prior to such date (each of the dates set forth below
being herein called a “Vesting Date”):

 

Vesting Date

 

Total
Percentage Vested

 

1st Anniversary of Grant Date

 

0

%

2nd Anniversary of Grant Date

 

 

%

 

 

 

 

Anniversary of Grant Date

 

100

%

 

There shall be no proportionate or partial vesting in the periods prior to each
Vesting Date; vesting shall occur only on the appropriate Vesting Date.

 

(b)           Upon the occurrence of a Change in Control, the Option shall
immediately become exercisable with respect to all shares of Common Stock
subject thereto.

 

4.             Method of Exercise; Issuance of Shares; Notification.  (a) 
Subject to the provisions of Section 3 and Section 5, to the extent vested, the
Option may be exercised, in whole or in part, at any time or from time to time
prior to the expiration or the earlier termination of the Option as provided
herein, by giving written notice of exercise to the Company, in form and
substance satisfactory to the Company or its agent, specifying the number of
shares of Common Stock to be purchased.  Such notice shall be accompanied by
payment in full of the Option Price multiplied by the number of shares of Common
Stock underlying the portion of the Option exercised as follows: (i) in cash or
by check, bank draft or money order payable to the order of the Company;
(ii) solely to the extent permitted by applicable law, if the Common Stock is
traded on a national securities exchange or quoted on a national quotation
system sponsored by the National Association of Securities Dealers, and the
Committee authorizes, through a “cashless exercise” procedure whereby the Holder
delivers irrevocable instructions to a broker acceptable to the Committee to
deliver promptly to the Company an amount in cash equal to the Option Price;
(iii) by payment in full or in part in whole shares of Common Stock for which
the Holder has good title, free and clear of all liens and encumbrances, and
which the Holder either has purchased on the open market or has owned for at
least six months having the Fair Market Value on the exercise date equal to the
aggregate Option Price by reason of such exercise (iv) by authorizing the
Company to withhold whole shares of Common Stock which would otherwise be
delivered having an aggregate Fair Market Value on the exercise date equal to
the aggregate

 

2

--------------------------------------------------------------------------------


 

Option Price payable by reason of such exercise; (iv) by any combination of (i),
(iii) and (iv); or (vi) any other means expressly authorized by the Committee.

 

(b)           As promptly as is practicable after the receipt of a written
notice of exercise to the Company, in form and substance satisfactory to the
Company or its agent, payment of the Option Price and satisfaction of applicable
withholding requirements, the Company shall register such shares of Common Stock
in the name of the Holder, Holder’s authorized assignee, or Holder’s legal
representative.  Upon exercise, the Company either (i) shall provide for the
registration of such shares in book-entry form or (ii) deliver to the Holder a
stock certificate representing such shares.  The Company may postpone such
registration or delivery until the Company is satisfied that the issuance of
such shares of Common Stock will not violate any of the provisions of the
Securities Act of 1933, as amended, or the Securities and Exchange Act of 1934,
as amended (the “Exchange Act”), or the requirements of applicable state law
relating to authorization, issuance or sale of securities, or until there has
been compliance with the provisions of such acts or rules.  The Holder
understands that the Company is under no obligation to register or qualify the
shares of Common Stock with the Securities and Exchange Commission, any state
securities commission or any stock exchange to effect such compliance.

 

(c)           By exercising the Option, the Holder agrees to notify the Company
in writing within 15 days after the date of any disposition of any of the shares
of Common Stock issued upon exercise of the Option that occurs within two years
after the Grant Date or within one year after such shares of Common Stock are
transferred upon exercise of the Option.

 

5.             Option Term.  The term of the Option shall be 10 years after the
Grant Date and the Option shall expire at 5:00 p.m. (eastern time) on the 10th
anniversary of the Grant Date, subject to earlier termination in the event of
the Holder’s Termination (as defined in Section 6).

 

6.             Termination.  Subject to Section 5 and the terms of the Plan and
this Agreement, the Option shall remain exercisable as follows:

 

(a)           In the event of the Holder’s Termination by reason of death or
disability (as defined in section 22(e)(3) of the Code), the Option, to the
extent vested at the time of the Holder’s Termination, shall remain exercisable
until the earlier of (i) 12 months after the last day of the month in which the
date of such Termination occurs and (ii) the expiration of the stated term of
the Option pursuant to Section 5.

 

(b)           In the event of the Holder’s involuntary Termination without
“cause” (as defined in Section 5(d)), the Option, to the extent vested at the
time of the Holder’s Termination, shall remain exercisable until the earlier of
(i) three months after the last day of the month in which the date of such
Termination occurs and (ii) the expiration of the stated term of the Option
pursuant to Section 5 hereof.

 

(c)           In the event of the Holder’s voluntary Termination (other than a
voluntary termination described in Section 6(d)), the Option, to the extent
vested at the time of the Holder’s Termination, shall remain exercisable until
the earlier of (i) 30 days after the last day of the month in which the date of
such Termination occurs and (ii) the expiration of the stated term of the Option
pursuant to Section 5.

 

3

--------------------------------------------------------------------------------


 

(d)           In the event of the Holder’s Termination for “cause” or in the
event of the Holder’s voluntary Termination within 90 days after an event that
would be grounds for a Termination for “cause”, the Holder’s entire Option
(whether or not vested) shall be forfeited and canceled in its entirety upon
such Termination.  For purposes of this Agreement, “cause” shall mean:  (i) the
disclosure or misuse of confidential information or trade secrets;
(ii) activities in violation of the policies of the Company, including, without
limitation, the Company’s insider trading policy; (iii) the violation or breach
of any material provision in any employment contract or agreement among the
Holder and the Company; (iv) engaging in conduct relating to the Holder ‘s
employment with the Company or any of its subsidiaries for which either criminal
or civil penalties may be sought; and (v) willful engaging in conduct that is
demonstrably injurious to the Company or any of its subsidiaries, monetarily or
otherwise, including conduct that, in the reasonable judgment if the Committee,
does not conform to the standard of conduct expected of the Company’s executives
or employees. The determination of whether an employee’s or former employee’s
Termination was for cause shall be made by the Committee in good faith and in
its sole discretion.

 

(e)           Any portion of the Option that is not vested as of the date of the
Holder’s Termination for any reason shall terminate and expire as of the date of
such Termination.

 

7.             Change in Control.  Notwithstanding the provisions of Section 3.6
of the Plan, in the event of a Change in Control, the Option shall be treated in
accordance with one of the following methods as determined by the Committee in
its sole discretion: (i) the Option may be cancelled for fair value (as
determined in the sole discretion of the Committee) which may equal the excess,
if any, of the value of the consideration to be paid in the Change in Control
transaction to holders of the same number of shares of Common Stock over the
aggregate exercise price of the Option; (ii) a new award may be issued in
substitution of the Option that will substantially preserve the otherwise
applicable terms of the Option, as determined by the Committee in its sole
discretion; or (iii) for a period of at least 20 days prior to the Change in
Control, the Option may be exercisable as to all shares of Common Stock subject
thereto (but any such exercise will be contingent upon and subject to the
occurrence of the Change in Control and if the Change in Control does not take
place within a specified period after giving such notice for any reason
whatsoever, the exercise shall be null and void) and any portion of the Option
not exercised prior to the consummation of the Change in Control shall terminate
and be of no further force and effect as of the consummation of the Change in
Control.  For the avoidance of doubt, in the event of a Change in Control, the
Committee may, in its sole discretion, terminate the Option without payment of
consideration therefor if the exercise price is equal to or exceeds the per
share value of the consideration to be paid in the Change in Control
transaction.

 

8.             Restriction on Transfer of Option.  No part of the Option shall
be anticipated, alienated, attached, sold, assigned, pledged, encumbered,
charged, hypothecated or otherwise transferred other than by will or by the laws
of descent and distribution.  During the lifetime of the Holder, the Option may
be exercised only by the Holder or the Holder’s guardian or legal
representative.  The Option shall not be subject to levy by reason of any
execution, attachment or similar process.  Upon any attempt to anticipate,
alienate, attach, sell, assign, pledge, encumber, charge, hypothecate or
otherwise transfer the Option or in the event of any levy upon the Option

 

4

--------------------------------------------------------------------------------


 

by reason of any execution, attachment or similar process contrary to the
provisions hereof, the Option shall immediately and automatically become null
and void.

 

9.             Rights as a Stockholder; Adjustments.  (a)  The Holder shall have
no rights as a stockholder with respect to any shares of Common Stock covered by
the Option unless and until the Holder has become the holder of record of such
shares.  No adjustments shall be made to the Option, the shares of Common Stock
covered by the Option or the Option Price for dividends in cash or other
property, distributions or other rights in respect of any such shares, except as
otherwise may be specifically provided in the Plan.  No shares of Common Stock
shall be issued unless and until payment therefor has been made or provided.

 

(b)           The Committee shall adjust the terms of the Option (including,
without limitation, the number of shares of Common Stock subject to the Option,
the type of property to which the Option relates and the Option Price), in such
manner as it deems appropriate (including, without limitation, the cancellation
of the Option in exchange for cash amounts determined by the Committee) to
prevent the enlargement or dilution of rights, or otherwise as it deems
appropriate, for any increase or decrease in the number of issued shares of
Common Stock (or issuance of shares of stock other than shares of Common Stock)
resulting from a recapitalization, stock split, reverse stock split, stock
dividend, spin-off, split-up, combination, reclassification or exchange of
shares of Common Stock, merger, consolidation, rights offering, separation,
reorganization or liquidation, or any other change in the corporate structure or
shares of the Company, including any extraordinary dividend or extraordinary
distribution.  After any adjustment made pursuant to this Section 9(b), the
number of shares of Common Stock subject to the Option will be rounded down to
the nearest whole number.  Any adjustment to the Option by the Committee
pursuant to this Section 9(b) shall be final, binding and conclusive.

 


10.           TAX WITHHOLDING.


 

As a condition to the delivery of any shares of Common Stock, cash or other
securities or property pursuant to the Option, or in connection with any other
event that gives rise to a federal or other governmental tax withholding
obligation on the part of the Company relating to the Option (including, without
limitation, FICA tax), (a) the Company may deduct or withhold (or cause to be
deducted or withheld) from any payment or distribution to the Holder shares of
Common Stock otherwise deliverable, (b) the Committee shall be entitled to
require that the Holder remit cash to the Company (through payroll deduction or
otherwise) or (c) the Company may enter into any other suitable arrangements to
withhold, in each case in an amount sufficient in the opinion of the Company to
satisfy such withholding obligation.  In each case, the shares of Common Stock
deducted or withheld from any payment or distribution shall not have an
aggregate Fair Market Value in excess of the minimum amount required to be
withheld.  Any fraction of a share of Common Stock which would be required to
satisfy such obligation shall be disregarded and the remaining amount due shall
be paid in cash by the Holder.

 

11.           Provisions of Plan Control.  This Agreement is subject to all the
terms, conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time.  The Plan is incorporated herein by reference.  If and to the
extent that this Agreement conflicts or is inconsistent with the terms,

 

5

--------------------------------------------------------------------------------


 

conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly.  This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof and supersedes any prior agreements between the Company and the Holder
with respect to the subject matter hereof.

 

12.           Notices.  Any notice or communication given hereunder (each a
“Notice”) shall be in writing and shall be sent by personal delivery, by courier
or by United States mail (registered or certified mail, postage prepaid and
return receipt requested), to the appropriate party at the address set forth
below:

 

If to the Company, to:

 

NBTY, Inc.

2100 Smithtown Avenue

Ronkonkoma, New York 11779

Attention:  General Counsel

 

If to the Holder, to:  the address for the Holder on file with the Company;

 

or such other address or to the attention of such other person as a party shall
have specified by prior Notice to the other party.  Each Notice will be deemed
given and effective upon actual receipt (or refusal of receipt).

 

13.           No Obligation to Continue Employment.  This Agreement is not an
agreement of employment.  This Agreement does not guarantee that the Company or
its Subsidiaries will employ or continue to employ the Holder during the entire
term of this Agreement (or any portion thereof), including but not limited to
any period during which the Option is outstanding, nor does it modify in any
respect the Company’s or its Subsidiaries’ right to terminate or modify the
Holder’s employment or compensation.

 

14.           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the state of Delaware, without regard to
principles of conflict of laws.

 

15.           Waiver of Jury Trial.  The Holder waives any right it may have to
trial by jury in respect of any litigation based on, arising out of, under or in
connection with this Agreement or the Plan.

 

16.           Choice of Forum.

 

(a)           Jurisdiction.  The Company and the Holder, as a condition to the
Holder’s receipt of the Option, hereby irrevocably submit to the exclusive
jurisdiction of any state or federal court located in Suffolk County, New York
over any suit, action or proceeding arising out of or relating to or concerning
the Plan or this Agreement.  The Company and the Holder, as a condition to the
Holder’s receipt of the Option, acknowledge that the forum designated by this
Section 16(a) has a reasonable relation to the Plan and this Agreement and to
the relationship between the Holder and the Company.  Notwithstanding the
foregoing, nothing herein shall

 

6

--------------------------------------------------------------------------------


 

preclude the Company from bringing any action or proceeding in any other court
for the purpose of enforcing the provisions of Section 16.

 

(b)           Acceptance of Jurisdiction.  The agreement by the Company and the
Holder as to forum is independent of the law that may be applied in the action,
and the Company and the Holder, as a condition to the Holder’s receipt of the
Option, (i) agree to such forum even if the forum may under applicable law
choose to apply non-forum law, (ii) hereby waive, to the fullest extent
permitted by applicable law, any objection which the Company or the Holder now
or hereafter may have to personal jurisdiction or to the laying of venue of any
such suit, action or proceeding in any court referred to in Section 16(a),
(iii) undertake not to commence any action arising out of or relating to or
concerning the Plan or this Agreement in any forum other than the forum
described in this Section 16 and (iv) agree that, to the fullest extent
permitted by applicable law, a final and non-appealable judgment in any such
suit, action or proceeding in any such court shall be conclusive and binding
upon the Company and the Holder.

 

(c)           Service of Process.  The Holder, as a condition to the Holder’s
receipt of the Option, hereby irrevocably appoints the General Counsel of the
Company as the Holder’s agent for service of process in connection with any
action, suit or proceeding arising out of or relating to or concerning the Plan
or this Agreement, who shall promptly advise the Holder of any such service of
process.

 

(d)           Confidentiality.  The Holder, as a condition to the Holder’s
receipt of the Option, agrees to keep confidential the existence of, and any
information concerning, a dispute, controversy or claim described in Section 16,
except that the Holder may disclose information concerning such dispute,
controversy or claim to the court that is considering such dispute, controversy
or claim or to the Holder’s legal counsel (provided that such counsel agrees not
to disclose any such information other than as necessary to the prosecution or
defense of the dispute, controversy or claim).

 

17.           Counterparts.  This Agreement may be executed with counterpart
signature pages or in separate counterparts, each of which shall be an original
and all of which taken together shall constitute one and the same agreement.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

HOLDER

NBTY, INC.

 

 

 

 

 

 

By:

 

[Name]

 

Name:

 

 

Title

 

8

--------------------------------------------------------------------------------
